Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

                              CASE NO. _______________________


  JORGE E. SANDOVAL,

         Plaintiff,
  vs.

  NCL (BAHAMAS) LTD., a Bermuda Company,
  a foreign profit corporation,


        Defendant.
  ________________________________________________/

                                           COMPLAINT

         COMES NOW the Plaintiff, JORGE E. SANDOVAL, by and through the undersigned

  counsel, and hereby alleges the following upon information and belief:

                              THE PARTIES AND JURISDICTION

         1.      Comes now, the Plaintiff, JORGE E. SANDOVAL, a citizen of the United States

  and is a resident of Miami-Dade County, Florida, and files this Complaint for Damages in an

  amount in excess of $75,000, exclusive of any fees and court costs. This Honorable Court

  possesses jurisdiction over the instant matter pursuant to the issued ticket by Defendant

  containing a venue clause which requires that all disputes and matters arising out of an in

  connection with cruise and travel associated with the ticket be litigated in the United States

  District Court for the Southern District of Florida, in Miami and there is complete diversity

  between the parties, 28 United States District Court, Section 1332.
Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 6




          2.      At all times material hereto, the Defendant, NCL (BAHAMAS) LTD., a Bermuda

  Company, a foreign profit corporation (hereinafter referred to as NCL), was and is a business

  entity engaged in the shipping and passenger cruise business.

          3.      At all times material hereto, the Defendant, NCL, was and is a corporation

  engaged in the shipping and passenger cruise business operated by and/or for the financial

  interests and/or benefits of the United States citizens. NCL maintains a fleet of cruise ships that

  provide travel and related activities in international waters and at seaports in the United States of

  America and around the world. NCL provides its passengers with travel packages, which include

  but are not limited to room and board, entertainment, and cruise-sponsored shore excursions at

  selected ports of call.

          4.      At all times material hereto, the Defendant, NCL, owned, operated, and managed

  the vessel Norwegian Pearl.

                            FACTS GIVING RISE TO CAUSES OF ACTION

          5.      At all times material hereto, the Plaintiff, JORGE E. SANDOVAL, purchased a

  NCL ticket for a vacation on NCL’S cruise ship, Norwegian Pearl.

          6.      At all times material hereto, JORGE E. SANDOVAL was lawfully and legally

  aboard the Norwegian Pearl as an invitee and paying passenger with the actual and/or

  constructive consent of NCL to be physically present aboard such vessel.

          7.      On or about November 23, 2019, the Plaintiff, JORGE E. SANDOVAL, aboard

  the Norwegian Pearl, was walking through the Lido Deck area.

          8.      At all times material hereto, the flooring near the Lido Deck area consisted of an

  untreated teak finish causing the surface to be unreasonably slippery when wet. The wet

  substance was in a dangerous location for an extended period of time, and with the exercise of
Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 6




  any reasonable care whatsoever, the Defendant should have been aware of the danger and

  accordingly should have taken any and all precautionary measures available to ensure an invitee

  on the ship would not be injured by such dangerous condition. Defendant, through its agents

  and/or employees failed to take any such precautionary measures and instead left this condition

  in place with no warning signs of the danger presented to such invitees.

          9.      As Plaintiff was prudently walking through the Lido Deck area, he suddenly and

  without warning, slipped on the aforementioned wet substance. Due to the unexpectedness of

  the wet substance, the Plaintiff was unable to avert falling. This caused the Plaintiff to land on

  his right leg feeling immediate and excruciating pain to his right knee.

          10.     On November 24, 2019, Plaintiff, JORGE E. SANDOVAL went to the infirmary

  with right knee pain.

          11.     Due to Defendant NCL’S negligence and failure to use reasonable care in

  maintaining the premises in a reasonably safe condition, the Plaintiff, JORGE E. SANDOVAL,

  sustained severe injuries to his right knee.

                                            COUNT I
                                       NEGLIGENCE OF NCL

          12.     The Plaintiff adopt and realleges paragraphs one (1) through eleven (11) as if

  fully set forth herein, and further allege:

          13.     At all times material hereto, Defendant NCL owed to Plaintiff JORGE E.

  SANDOVAL, an invitee on the ship’s premises, the duty to use reasonable care in keeping and

  maintaining the premises in a reasonably safe condition.

          14.     Additionally, at all times material hereto, the Defendant, NCL, owed to the

  Plaintiff, JORGE E. SANDOVAL, the duty to give him warning of concealed perils which are
Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 6




  known or should be known to Defendant, and which were unknown to Plaintiff and could not be

  discovered by him through the exercise of due care.

         15.    The Defendant, NCL, breached its duty to Plaintiff in one or more of the

  following ways:

                a.      Failing to use reasonable care in maintaining the premises in a reasonably
                        safe condition, specifically, the Lido Deck causing it to be slippery when
                        wet and created a dangerous condition unbeknownst to visitors;

                b.      Failing to give Plaintiff warning that the Lido Deck was slippery when wet
                        and created a dangerous condition, and that extra caution should be taken
                        in that particular area, given the hidden dangers;

                c.      Failing to maintain the premises in a reasonably safe condition for invitees
                        and Plaintiff. Specifically, upon learning of the dangerous condition of
                        the wet area, NCL’S agents and employees failed to take any remedial
                        action to rectify the dangerous condition of the subject area;

                d.      Failing to properly train its agents and/or employees to keep the premises
                        in a reasonably safe condition for invitees and specifically, for the
                        Plaintiff;

                e.      Failing to properly monitor its agents and/or employees so as to
                        reasonably assure that they were maintaining the premises in a reasonably
                        safe condition for all invitees, and specifically, the Plaintiff;

                f.      Failing to implement and train its agents and/or employees in policies and
                        procedures designed to reasonably assure the safety of invitees on the
                        premises pertaining to potentially wet floors;

                g.      Failing to enforce the vessels policies and procedures designed to
                        reasonably assure the safety of invitees on the premises, and

                h.      Other acts of negligence to be determined through discovery.

         16.    The above-described negligent acts and/or omissions are the direct and proximate

  cause of JORGE E. SANDOVAL’S injuries.
Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 6




                                CLAIM OF JORGE E. SANDOVAL

         17.     The Plaintiff, JORGE E. SANDOVAL, adopts and realleges all prior material

  paragraphs, and further states:

         18.     As a direct and proximate result of the above-described negligent acts and/or

  omissions, the Plaintiff, JORGE E. SANDOVAL, makes the following claims for damages

  against NCL:

                 a.       Bodily injuries; specifically, right knee;

                 b.       Resulting pain and suffering;

                 c.       Permanent disability;

                 d.       Permanent disfigurement;

                 e.       Mental anguish;

                 f.       Loss of the capacity for the enjoyment of life;

                 g.       Expenses of medical, nursing, and rehabilitative expenses; and

                 h.       Aggravation of a pre-existing condition.

         19.          These losses are either permanent or continuing and Plaintiff JORGE E.

  SANDOVAL will suffer the losses in the future.



         WHEREFORE, the Plaintiff, JORGE E. SANDOVAL, demands judgment against the

  Defendant, NCL (BAHAMAS) LTD., for the full value of her losses together with costs of suit

  to the extent allowable by law.

                                    DEMAND FOR JURY TRIAL

  The Plaintiffs hereby demand Trial by Jury of any issue triable of right by a jury.


  Signed this 20th day of November, 2020.
Case 1:20-cv-24789-KMW Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 6




                              Respectfully Submitted,

                                     By: /s/ Jack Paris    _
                                             JACK PARIS, ESQ.
                                             Florida Bar No.: 984310

                                     THE COCHRAN FIRM SOUTH FLORIDA
                                     Attorney for Plaintiff
                                     499 NW 70th Avenue, Suite 116
                                     Plantation, FL 33317
                                     Telephone: (954) 473-0011
                                     Facsimile: (954) 530-1082
                                     jparis@cochranfirm.com
                                     vvina@cochranfirm.com
